Citation Nr: 1232264	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  05-32 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of a head injury, to include headaches and hydrocephalus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION


The Veteran served on active duty from May 1983 to May 1987.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, in pertinent part, the RO granted the Veteran's petition to reopen his claim for service connection for residuals of a head injury, to include hydrocephalus with a shunt and concussion, but denied the reopened claim on the merits.  

In October 2007, the Board granted the petition to reopen.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996) (regardless of the RO's actions, the Board must initially determine whether new and material evidence has been submitted).  The Board then remanded the reopened claim to the RO, via the Appeals Management Center (AMC), for additional action.  After completion of the requested development, the claims were returned to the Board; however, a second remand was warranted to effectuate the Veteran's hearing request with regard to his reopened claims.  The Veteran was afforded a hearing, and the claims have been returned to the Board.  

The Veteran testified at hearings before the Board in July 2007 and July 2009. Transcripts of those hearings have been associated with the Veteran's claims file.  As two different Veterans Law Judges heard testimony concerning the issue on appeal, a panel of three Veterans Law Judges, including the two who presided over the Veteran's hearings, must decide the issues on appeal.  See 38 U.S.C.A. §§ 7102(a), 7107(c) (2011).  Accordingly, a panel composed of the three undersigned Veterans Law Judges issued a Board decision in August 2009.  

In the August 2009 decision, Board denied the Veteran's claims for an acquired psychiatric disability, to include depression and posttraumatic stress disorder (PTSD), and for residuals of a head injury, to include headaches, hydrocephalus with a shunt and concussion, and for residuals of a neck fracture and back fracture.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  

In an April 2011 Memorandum Decision, the Court reversed the Board's August 2009 decision insofar as it determined that the appellant's inservice injuries resulted from willful misconduct and set aside the denial of service connection for residuals of a head injury to include headaches and hydrocephalus with a shunt and concussion.  The Court affirmed, however, the Board's denials of the additional claims to include an acquired psychiatric disorder, to include depression and PTSD, and for neck and back fractures.  The claim for service connection for residuals of a head injury, to include headaches and hydrocephalus with a shunt and concussion, was remanded to the Board for further proceedings consistent with the opinion.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).  Expedited handling is requested.  

For reasons explained in detail below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of Veterans Law Judges.  See 38 U.S.C.A. § 7102 (West 2002 & Supp. 2011); 38 C.F.R. § 20.707 (2011).  The United States Court of Appeals for Veterans Claims (Court) recently has held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

In this case, as noted above, the Veteran has had two hearings before different Veterans Law Judges, which requires that the matter be decided by a three member panel of Veterans Law Judges.  

In June 2012, VA sent the Veteran a letter informing him of the opportunity to have a hearing before a third member of the decision panel.  The Veteran responded in July 2012 noting that he did want a videoconference hearing at the RO before a Veterans Law Judge of the Board.  In light of the Court's holding in Arneson, and because the RO schedules videoconference hearings, a remand of this matter to the RO for the requested hearing is warranted.  See 38 C.F.R. §§ 20.700, 20.704 (2011).  

Accordingly, this claim is again REMANDED for the following additional development and consideration:

Schedule the Veteran for a hearing before a Veterans Law Judge at the RO by videoconference hearing at the RO.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_____________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

